Judgment, Supreme Court, New York County, entered October 1, 1976, unanimously reversed, on the law and the facts, without costs or disbursements, and a new trial directed on the issue of damages only unless plaintiff, within 20 days after service upon her of a copy of the order herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict of $50,000 and to the entry of an amended judgment in accordance therewith. If plaintiff so stipulates, the judgment, as so amended and reduced, is affirmed, without costs or disbursements. The damages proven by plaintiff warranted a verdict no greater than the $50,000 to which her recovery should be limited. Concur —Kupferman, J. P., Evans, Capozzoli and Lynch, JJ.